        Case 2:18-cr-00173-GW Document 2037 Filed 12/20/19 Page 1 of 1 Page ID #:7985

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                            CRIMINAL MINUTES - CHANGE OF PLEA




 Case No.         CR 18-173-GW                                                                   Date    December 20, 2019


 Present: The Honorable       GEORGE H. WU, UNITED STATES DISTRICT JUDGE
 Interpreter       NONE
           Javier Gonzalez                         Terri A. Hourigan                               Shawn J. Nelson
            Deputy Clerk                     Court Reporter/Recorder, Tape No.                    Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:       Present App. Ret.

2. Luis Vega                                         U      U             2. Mark Windsor, CJA                        U      U


 Proceedings:             CHANGE OF PLEA


  Defendant moves to Change plea to Count One of the Indictment.

  Defendant enters a new and different plea of Guilty to Count One of the Indictment.

  The Court questions the Defendant regarding plea of Guilty and finds it knowledgeable and voluntary and orders
  the plea accepted and entered.

  The Court refers the Defendant to the Probation Office for an investigation and report and continues the matter
  to April 27, 2020 at 8:00 a.m. for sentencing.

  Parties are to submit their sentencing positions by no later than April 20, 2020.

  The Court vacates the Court and/or Jury Trial date.




                                                                                                                  :         20

                                                                      Initials of Deputy Clerk     JG




CR-11 (09/98)                                      CRIMINAL MINUTES - GENERAL                                                    Page 1 of 1
